                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,

                              Plaintiff,
                                                                  OPINION and ORDER
        v.
                                                                       17-cv-739-jdp
 WAL-MART STORES, INC. and
 WAL-MART STORES EAST, LP,

                              Defendant.


       Plaintiff Equal Employment Opportunity Commission (EEOC) is proceeding on a claim

under the Americans with Disabilities Act, 42 U.S.C. § 12112(a) et seq., that defendants Wal-

Mart Stores, Inc. and Wal-Mart Stores East, LP (Wal-Mart) failed to provide one of its cart

pushers, Paul Reina, with a permanent job coach as a reasonable accommodation and

terminated Reina’s employment because of his disabilities. After Judge Crabb entered an order

denying Wal-Mart’s motion for summary judgment on December 18, 2018, Dkt. 65, the case

was transferred to me, Dkt. 66. Wal-Mart now asks that the court reconsider the summary

judgment order under Rule 54(b), Dkt. 72, or certify that an interlocutory appeal may be taken

from the order and stay all proceedings pending appeal, Dkt. 70.

       For the reasons explained below, both motions will be denied.



                                           ANALYSIS

A. Motion for Reconsideration

       Motions for reconsideration serve limited purposes: to correct manifest errors of law or

fact, or to present newly discovered evidence. Caisse Nationale de Credit Agricole v. CBI Indus.,
Inc., 90 F.3d 1264, 1269 (7th Cir. 1996). This principle applies with even more force when a

party is asking a new judge to reconsider the ruling of the previous judge. Brengettcy v. Horton,

423 F.3d 674, 680 (7th Cir. 2005) (“Although the second judge may alter previous rulings if

he is convinced they are incorrect, he is not free to do so merely because he has a different view

of the law or facts from the first judge.”) (internal quotations and alterations omitted).

       In its motion for reconsideration, Wal-Mart repeats the same arguments that it made

in support of its motion for summary judgment, contending that the court erred in concluding

that a full-time, permanent job coach for Reina was not necessarily an unreasonable

accommodation under the ADA. But Wal-Mat fails to cite any further evidence or legal

authority that undermines Judge Crabb’s conclusion.

       As it did on summary judgment, Wal-Mart relies on a few older decisions by other

district courts concluding that a permanent job coach is not a reasonable accommodation as a

matter of law. It also points out that the Seventh Circuit has made clear that requiring an

employer to provide a “job helper” is not a reasonable accommodation insofar as it requires

another person to perform an essential function of the employee’s job. See e.g. Peters v. City of

Mauston, 311 F3d 835, 845 (7th Cir. 2002) (employee’s request for someone to do heaviest

lifting for him was unreasonable accommodation). But as Judge Crabb explained, there is

limited published case law on this subject, and the Court of Appeals for the Seventh Circuit

has not adopted a per se rule regarding permanent job coaching.

       Wal-Mart also suggests that the court misapplied EEOC guidance by failing to consider

a footnote that states that a “[a] job coach is a professional who assists individuals with severe

disabilities with job placement and job training,” both of which are temporary services. EEOC




                                                2
Notice No. 915.002 at n.63 (Mar. 25, 1997).1 However, as discussed in the summary judgment

order, EEOC’s interpretive and enforcement guidance does not address expressly or with any

certainty whether a permanent job coach—particularly one not paid for or hired by the

employer—may be a reasonable accommodation. More important, a review of the case law

shows that the issue turns not on the distinction between permanent and temporary job

coaching, but rather on the type and amount of assistance provided by the job coach and the

abilities of the employee in question.

         In this case, factual questions remain about both the essential functions of Reina’s

position and the amount of assistance that Reina needed to perform those functions. These

factual questions make it impossible to determine at this stage whether Reina is a qualified

individual with a disability or whether a permanent job coach would be a reasonable

accommodation in his case. Wal-Mart contends that none of these disputes preclude summary

judgment because it is clear that Reina had severe limitations and needed at least some level of

permanent assistance, making him unqualified for his position as cart pusher. Even if the court

of appeals were ultimately to issue a per se rule that a permanent job coach is not a reasonable

accommodation, the court of appeals would find it helpful to consider the matter on a fully

developed factual record. The bottom line is that Judge Crabb committed no manifest error

when she concluded that factual disputes must be resolved before reaching a final decision on

the reasonable accommodation issue.




1
    Available at https://www.eeoc.gov/policy/docs/psych.html.


                                                3
B. Motion to Certify Interlocutory Appeal

       The court’s December 18, 2018 order is not a final order, so Wal-Mart can appeal that

decision now only under limited circumstances. Specifically, a district court may certify a

nonfinal order for an interlocutory appeal if: (1) “there is substantial ground for difference of

opinion” as to a controlling question of law; and (2) an immediate appeal “may materially

advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b). The second

requirement is not satisfied here.

       There is room for reasonable disagreement about whether a permanent job coach can

be a reasonable accommodation under the ADA as a point of law. But, as explained above, the

factual record of this case is not yet fully developed so it does not make much sense to take an

appeal of the legal point now. There is a good chance that an appeal will only delay the

resolution of the case. So Wal-Mart has not shown that an immediate appeal will materially

advance the ultimate termination of this litigation, and I will not certify that Wal-Mart may

take an interlocutory appeal from the December 18, 2018 order denying summary judgment.



                                            ORDER

       IT IS ORDERED that:

       1. Defendants’ motion for reconsideration of the December 18, 2018 order denying
          their motion for summary judgement, Dkt. 72, is DENIED.




                                               4
2. Defendants’ motion for leave to file an interlocutory appeal from that order, Dkt.
   70, is DENIED.

Entered March 14, 2019.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      5
